


Exhibit 10.53

 

OPERATOR’S CONTRACT

 

THIS AGREEMENT is made this 11 day of August, 1994, by and between the RIVERBEND
REGIONAL AUTHORITY, an Iowa not-for-profit corporation (“RRA”), GREEN BRIDGE
COMPANY, an Iowa corporation (“Green Bridge”), BETTENDORF RIVERFRONT DEVELOPMENT
COMPANY, L.C., an Iowa limited liability company (“BRDC”), LADY LUCK GAMING
CORPORATION, a Delaware corporation (“LLGC”) and LADY LUCK BETTENDORF, L.C., an
Iowa limited liability company (“LLB”) (Green Bridge, BRDC, LLGC and LLB shall
sometimes hereinafter be collectively referred to as the “Operator”)

 

WHEREAS, RRA is an Iowa non-profit corporation with its principal place of
business in Scott County, Iowa, which corporation was formed for the purpose of
making an application to the Iowa Racing and Gaming Commission (“IRGC”) for a
gaming license; and

 

WHEREAS, Operator, has or will enter into a development agreement (the
“Development Agreement”) with the City of Bettendorf, Iowa for the
implementation of certain development within the City of Bettendorf provided
that the RRA and Operator are granted licenses to operate gaming boats; and

 

WHEREAS, Operator wishes to enter into a contract with the RRA as an operator of
a gaming boat pursuant to the rules and regulations of the IRGC.

 

NOW, THEREFORE, in consideration of the premises, it is hereby agreed as
follows:

 

1.                                      Operator acknowledges and requests that
RRA make an application for an Iowa gaming license designating LLB as the

 

--------------------------------------------------------------------------------


 

operator pursuant to the provisions of Iowa Code Chapter 99F, and all related
chapters of the Iowa Code.  RRA acknowledges that LLB may enter into a
management contract with Lady Luck Casino, Inc. providing same as approved by
IRGC.

 

2.                                      Upon the granting of a license from IRGC
and the securing of all necessary regulatory approvals, Operator agrees to
acquire or construct and maintain a riverboat gaming facility with a minimum
capacity of 900 gaming positions.

 

3.                                      Operator will be responsible for payment
of all application fees to the IRGC and all fees or expenses charged by the Iowa
Department of Criminal Investigation (“DCI”) for background checks and
investigations of Operator.  Operator will be responsible for all fees and
expenses for the initial background checks and investigations of all RRA Board
Members. Thereafter, RRA shall be responsible for all fees and expenses on an
ongoing basis charged by DCI for background checks and investigations of all RRA
board members.

 

4.                                      This contract shall run from the date of
execution until the termination of the initial license period for RRA and LLB as
issued by the IRGC.  It is anticipated that the license will be issued for a
three year period to commence in November of 1994.  It is agreed that this
contract shall terminate on the expiration of such license provided, however,
that so long as LLB has substantially complied with the IRGC rules, (and the
RRA’s gaming license is renewed), Operator is hereby granted the right to renew
this Contract for succeeding three year periods, the last of which shall
terminate on the last date for licensed

 

2

--------------------------------------------------------------------------------


 

gaming as approved by Scott County voters pursuant to Chapter 99F of the Iowa
Code.

 

5.                                      During the term of this Contract, the
Operator shall pay a license fee to RRA of $1.00 for the first 500,000
admissions and $1.50 for all admissions in excess thereof (computed annually). 
In addition, Operator agrees that if the adjusted gross receipts (as defined in
Section 99F.1(1) of the Iowa Code) in any given twelve month period (commencing
on the date gaming operations begin and computed on each anniversary thereafter)
exceeds $44,000,000, RRA will be paid an amount equal to two percent (2%) of any
such excess win over $44,000,000. Payment shall be for all admissions (excepting
actual and necessary officials and employees of RRA and Operator, and all other
persons actually working on the gaming facility) as determined by the State of
Iowa for tax purposes under the rules of the IRGC and Chapter 99F of the Iowa
Code.  From said sum, RRA shall be responsible for all of its administrative
costs, the annual DCI investigation of its board members as required, all legal
expenses, salaries, and all related costs associated with RRA’s administration
of the license.  Operator covenants and agrees to pay all charges as required by
IRGC.  Operator agrees to hold RRA harmless for any charge required by IRGC. 
The Operator shall provide at its expense, all necessary accounting and
documentation to establish to the reasonable satisfaction of RRA and IRGC, the
number of all admissions.  Operator agrees to pay to RRA and to account to RRA
as required to comply with IRGC’s rules and regulations.  Operator shall pay
said sums as

 

3

--------------------------------------------------------------------------------


 

required herein weekly by 12:00 Noon on the Friday following the completion of
each calendar week.

 

In the event that this Contract is extended as contemplated in Paragraph 4
above, at the commencement of each three (3) year extension, RRA shall have the
right to increase the per person admissions charge equal to one-half (1/2) of
the percentage increase, if any, in the Consumer Price Index for
Chicago, Illinois for All Items, published monthly in the “Monthly Labor Review”
of the Bureau of Labor Statistics of the United States Department of Labor (the
“Index”).  For all purposes hereof, in the event the Index is no longer in
existence, then the successor Index, if it exists, or the index most similar to
the Index shall be used for purposes of this Agreement.

 

6.                                      Operator will protect, indemnify, defend
and save harmless RRA from and against any and all claims, loss, costs, damage
and expenses occasioned by, or arising out of all land and water-based
activities of Operator and any subsidiaries or affiliates as they relate to the
operations of the gaming facility.  Operator further covenants and agrees that
it will at its own expense procure and maintain casualty and liability insurance
in a responsible company or companies authorized to do business in the State of
Iowa, with commercially reasonable limits, naming RRA as an additional insured.

 

7.                                      In the event Operator ceases operations
of the gaming facility and such cessation of operations continues for a period
of ninety days, RRA shall have the right to terminate this

 

4

--------------------------------------------------------------------------------


 

Contract and Operator shall then pay to RRA a termination fee of $500,000
payable on receipt of the notice of termination.  For purposes of this
paragraph, cessation of operations for the following reasons shall not be deemed
a terminating event: flooding, other acts of God, or other cause without fault
and beyond the control of Operator (financial inability excepted).

 

8.                                      Except as approved by the IRGC, Operator
and RRA agree that neither party shall subcontract any duty related to casino
gambling.  This Contract and any further amendments hereto are expressly subject
to the approval of the IRGC.  In the event the IRGC requires any amendment of
this Contract, all parties agree to make a best efforts attempt to negotiate in
good faith such additional terms as are acceptable to the IRGC. Further, in the
event Chapter 99F of the Code of Iowa is amended to permit imposition of the
state gaming taxes based on a percentage of revenue, RRA agrees to make a best
efforts attempt to negotiate in good faith a replacement license fee based on a
percentage of revenue that reasonably equates to the fees paid RRA under
Paragraph 5 of this Contract.  Except as specifically approved by the IRGC,
Operator, its officers, directors, partners and shareholders shall not have a
share, percentage or proportion of the money received for admissions to the
gaming facility (as those terms are defined under the Iowa Code and any
rules promulgated by the IRGC).  The parties hereby jointly accept the
responsibility for compliance with Chapter 99F of the Iowa Code and all laws of
the State of Iowa and the rules of the IRGC. Each party agrees that the IRGC and
the other parties to this

 

5

--------------------------------------------------------------------------------


 

Contract shall have the right to audit each party’s records to the extent
necessary to provide verification of compliance under this Contract.  Operator
will provide to RRA at least quarterly copies of the financial data provided by
Operator to the IRGC. In the event the IRGC or any party determines that a party
is not in compliance with the terms of this Contract, then the remedies in the
following paragraphs shall apply.

 

a.                                      In the event that Operator shall be in
default in any of its obligations to pay Gaming License/Lease Fees or any other
fees under this Contract and fail to make said payment within thirty (30) days
after written notice thereof or in the event Corporation is adjudged bankrupt or
files a petition in bankruptcy or for any reorganization or arrangement under
the bankruptcy laws, becomes subject to the jurisdiction of the bankruptcy court
on involuntary petition, which jurisdiction shall not be terminated within sixty
(60) days, becomes subject to receivership for a period of thirty (30) days or
makes an assignment for the benefit of creditors, the RRA may, at its option,
declare this Contract terminated.

 

b.                                      In the event either party is deemed by
the other party or the IRGC not to be in compliance with the terms of this
Contract, the non-breaching party or the IRGC shall be entitled to specific
performance of the terms of this Contract.  Further, the parties agree that in
the event of any operational default, the

 

6

--------------------------------------------------------------------------------


 

defaulting party shall be required to cure such default to the satisfaction of
the IRGC.  In the event said party does not cure the default to the satisfaction
of the IRGC, then the non-breaching party may, at its option, after obtaining
written approval from the IRGC and giving thirty (30) days written notice and
opportunity to cure, declare this Contract terminated.

 

9.                                      Operator agrees, on behalf of itself and
RRA, to collect and remit all taxes imposed under Section 99F.11 of the Iowa
Code as well as any other fees or expenses imposed by the IRGC and to protect,
indemnify and save harmless RRA from all liability arising out of certification
under Iowa Regulation 491–20.11(6).  In the event the IRGC assesses a penalty or
imposes any fees or expenses pursuant to said certification, Operator agrees to
pay any such amounts.

 

10.                               This Contract is expressly subject to the
execution of the Development Agreement, approval by IRGC and the securing of all
necessary regulatory approvals.  Operator hereby grants to RRA the authority to
enforce the terms of the Development Agreement.

 

11.                               The terms and conditions of this Contract
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.  Further, although the City of Bettendorf
will not be a party hereto, it shall be a third-party beneficiary to this
Contract, and may enforce, by legal or any other means, any benefits accruing to
the City of Bettendorf by the terms of this Contract.

 

7

--------------------------------------------------------------------------------


 

12.                               LLGC, BRDC and Green Bridge agree to guarantee
and be co-obligors of all duties and obligations imposed upon LLB by this
Contract and the gaming license issued by the IRGC.

 

Signed as of the date first hereinabove set forth.

 

 

 

RIVERBEND REGIONAL AUTHORITY

 

 

 

 

 

By

/s/ Martin W. Rich 8/11/94

 

 

Its President

 

 

 

And

/s/ Carol A. Nielsen 8/11/94

 

 

Its Secretary

 

 

 

 

 

GREEN BRIDGE COMPANY

 

 

 

 

 

By

/s/ Jeffrey D. Goldstein

 

 

Jeffrey D. Goldstein

 

 

 

 

 

BETTENDORF RIVERFRONT
DEVELOPMENT COMPANY, L.C.

 

 

 

 

 

By

/s/ Jeffrey D. Goldstein

 

 

Jeffrey D. Goldstein

 

 

 

 

 

LADY LUCK GAMING CORPORATION

 

 

 

 

 

By

/s/ A. Tompkins, C.E.O.

 

 

 

 

 

LADY LUCK BETTENDORF, L.C.

 

 

 

 

 

By

/s/ A. Tompkins, Pres.

 

8

--------------------------------------------------------------------------------
